IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0655
                              Filed June 5, 2019


RICHARD COBERLY,
     Plaintiff-Appellant,

vs.

CAROLYN J. MILS and LISA JEAN GREEN,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Jeffrey L.

Larson, Judge.



      Richard Coberly appeals from the grant of summary judgment in favor of

the appellees. AFFIRMED.



      Daniel J. McGinn of McGinn, Springer & Noethe, P.L.C., Council Bluffs, for

appellant.

      Jay W. Mez, Council Bluffs, for appellees.



      Considered by Vogel, C.J., and Vaitheswaran and Mullins, JJ.
                                         2


VOGEL, Chief Judge.

       Richard Coberly appeals from the grant of summary judgment in favor of

Carolyn Mils and Lisa Green after the district court found his petition was barred

by claim preclusion. Because Richard did not assert a defense that his debt was

paid in the prior small claims action, we agree with the district court that his

repackaged claim of fraud and conversion of funds is barred by claim preclusion.

Summary judgment was appropriate, and we therefore affirm.

       According to Richard’s petition, he made monthly payments to Green to live

at her residence and to purchase a truck from her. When he began missing

payments, Mils, Green’s mother, told Barbara Coberly, Richard’s mother, about

the delinquency, asserting Green needed the money to pay her real estate taxes.

On September 8, 2015, Barbara sent a $1500 check to Mils to cover the late

payments without Richard’s knowledge. On September 23, Green sued Richard

for replevin and past-due rent in separate small claims actions. The matters

proceeded to trial, where no one mentioned Barbara’s $1500 check to Mils. The

court entered judgments in favor of Green for $5000 and $1200, and Richard

began making payments on the judgment.           In late December 2016, Richard

learned of Barbara’s payment to Mils. At some point, Green claimed Richard had

defaulted and began garnishment proceedings. On April 26, 2017, Richard filed

the petition here claiming that Green and Mils acted fraudulently, that Green “used

the judicial process to garnish excessive amounts from [his] account,” and that he

is entitled to a $1500 credit against his earlier judgments due to Barbara’s check

to Mils. The district court found his claim was precluded by the earlier small claims
                                             3


action and granted summary judgment in favor of Green and Mils. 1 Richard

appeals.

       We review a grant of summary judgment for correction of errors at law.

Pavone v. Kirke, 807 N.W.2d 828, 832 (Iowa 2011). “If there is no genuine issue

of material fact after a review of the entire record, summary judgment is

appropriate.”    Id.   “[W]e examine the record in a light most favorable to the

nonmoving party to determine if the moving party has met its burden” of

establishing the absence of any genuine issues of material fact. Id.

       To establish claim preclusion a party must show: (1) the parties in
       the first and second action are the same parties or parties in privity,
       (2) there was a final judgment on the merits in the first action, and
       (3) the claim in the second suit could have been fully and fairly
       adjudicated in the prior case (i.e., both suits involve the same cause
       of action).

Id. at 836.

       As stated in his petition, Richard’s underlying claim is whether he “is entitled

to conversion relief in this matter and should be given a credit for the [$1500] paid

by Barbara Coberly against his past due rent and truck payment.” Essentially, he

argues the amounts of the small claims judgments are incorrect. While the small

claims files are not included in this record on appeal, there is no dispute that

Richard failed to make the rent and truck payments to Green.2 A hand-written

letter dated May 3, 2017, from Mils to Barbara states: “Here is the money you sent

me to help [Green] keep her house out of foreclosure, after Richard cheated her



1
  The district court did not rule on the appellees’ motion to dismiss, which asserted several
grounds for dismissal, including Richard failed to state a claim or cause of action upon
which relief can be granted and Richard is not the real party in interest.
2
  The record does not indicate how much he eventually paid on the judgment or how much
he claims was garnished from his “account.”
                                            4


out of Rent and took off with her truck. Thank you! The court just turned the money

over to [Green] Thursday. Thanks Again. It really helped.” A check for $1500

from Mils to Barbara was enclosed but returned as rejected by Barbara. In this

litigation, Richard claims “fraud” in that the money should have been applied to his

outstanding debt to Green, which would have been a defense to the small claims

actions. However, Richard has presented no facts or legal argument to support

the idea that money sent from his mother, Barbara, to Green’s mother, Mils, so

Green could pay her real estate taxes should exonerate his obligation to make his

payments to Green. The small claims judgments were correctly entered against

him.

       Richard asserts he should not be precluded from pursuing this action

because the parties are not the same as the small claims action due to the addition

of Mils.3 See id. However, both actions involved Richard’s obligation to pay Green.

He asserted no defense to that in the small claims actions, and his belated

information as to money exchanged between Barbara and Mils does not allow him

to relitigate his debt to Green. While Richard also questions the adequacy of

procedures available to him in small claims court, we agree with the district court

that both the small claims action and this action “involve the same cause of action.”

See id.; see also Bagley v. Hughes A. Bagley, Inc., 465 N.W.2d 551, 554 (Iowa Ct.

App. 1990) (“[T]he adjudication of a claim in small claims court can have a

preclusive effect within the regular jurisdiction of the district court.”).




3
 Because the small claims judgments against Richard were correctly entered, if there is
any dispute as to the $1500, it is between Barbara and Mils. Richard is not party to
whatever arrangement was reached between the two mothers.
                                          5


       Finally, Richard argues the sparse record cannot support summary

judgment. Summary judgment is based on “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any.” Iowa

R. Civ. P. 1.981(3). As explained above, Richard’s petition, Mils’s letter, and

Barbara’s affidavit are sufficient for the appellees to show no genuine issue of

material fact exists regarding claim preclusion. See id. Therefore, we affirm the

district court’s grant of summary judgment. We deny the appellees’ request for

appellate attorney fees.

       AFFIRMED.